Citation Nr: 1829467	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  16-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for crush injury of the right shoulder and chest with residuals of right clavicle fracture. 

2.  Entitlement to an initial increased rating for depressive disorder, evaluated as 30 percent disabling prior to February 10, 2016, and 50 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease.

4.  Entitlement to an earlier effective date for a total disability rating based on individual unemployability.

5.  Entitlement to service connection for carpal tunnel syndrome of the left hand, to include as secondary to crush injury of the right shoulder and chest with residuals of right clavicle fracture.

6.  Entitlement to service connection for cervical spine condition, to include as secondary to crush injury of the right shoulder and chest with residuals of right clavicle fracture.

7.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to crush injury of the right shoulder and chest with residuals of right clavicle fracture.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to crush injury of the right shoulder and chest with residuals of right clavicle fracture.

10.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for low back pain, to include as secondary to crush injury of the right shoulder and chest with residuals of right clavicle fracture.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1982 to August 1985 and March 2003 to June 2003.  These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2012, March 2014, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue of clear and unmistakable error in the April 1986 rating decision has been raised by the record in a October 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record.  First, notice under the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.  Following the Veteran's April 2013 claim, VCAA notice was not sent with regards to the requirements for direct service connection, secondary service connection, and increased rating.  In addition, insufficient notice was sent for the Veteran's claim to reopen the low back pain issue.  VCAA notice for claims to reopen must include the bases for denial in the previous opinion and describe the evidence that would be necessary to substantiate the element(s) that was previously found insufficient.  Such notice was not provided in this case and must be sent to the Veteran on remand.

Moreover, the AOJ must obtain additional VA medical center (VAMC) psychiatric progress records that were scanned into the system but are not available for review.  These records should be associated with the file.  In addition, the Veteran and the VAMC records indicated that the Veteran received fee-based treatment from a private provider, Dr. [REDACTED], and another provider during the claims period.  The Veteran should be given an opportunity to submit or authorize VA to obtain these records.

Furthermore, the Board notes that the Veteran had two periods of service but service treatment records are only available for the first period of service.  The file does not reflect that records from the Veteran's second period of service were ever requested.  Thus, the AOJ must request any such records from the proper repository.

Beyond this development, new VA examinations are required for several of the conditions at issue.  For the Veteran's gastroesophageal reflux disease (GERD) claim, a March 2014 VA examination indicated the frequency of the Veteran's symptoms but not their severity.  Because this is an element of the rating criteria, an additional VA examination is necessary.

With regard to the Veteran's claim for cervical spine condition, a March 2014 VA examination found that the Veteran's diagnosed degenerative joint disease was due to the natural aging process and diagnosed myositis was a result of the Veteran's previous clerical work.  No rationale for these opinions was provided, however.  Accordingly, an additional VA medical opinion is required.

As to the Veteran's claim for radiculopathy of the upper extremities, a new VA examination is necessary to clarify whether the Veteran has a current condition.  A March 2014 VA examination noted that the exam "failed to suggest cervical radiculopathy" but also found the Veteran had signs or symptoms due to radiculopathy including constant pain, intermittent pain, paresthesias and/or dysthesias, and numbness of both upper extremities.  The examination also noted July 2012 and November 2012 VAMC references to "cervilcagia with arm numbness" without addressing why these references did not meet the requirement of radiculopathy.  Thus, a new VA examination is needed.  

Finally, the claim for an earlier effective date for a TDIU is remanded because it is inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that all issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide VCAA notice to the Veteran regarding the requirements necessary to substantiate claims for direct service connection, secondary service connection, and increased rating as well as a claim to reopen a claim for service connection for low back pain.

2.  Contact the Veteran and request that he provide information as to any private or VA treatment records that have not been associated with the claims file, to include treatment by Dr. [REDACTED].  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  

3.  Contact the appropriate repository, including the National Personnel Records Center (NPRC), and request the Veteran's service treatment records for the period March 2003 to June 2003.  

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If such records are unavailable or do not exist, a memorandum explaining the efforts undertaken to obtain them should be completed and added to the claims file. 

4.  Schedule the Veteran for a VA examination to determine the current severity and frequency of his GERD symptoms.  

5.  Return the claims file to the clinician who performed the March 2014 VA examination of the Veteran's cervical spine conditions.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  

After reviewing the entire record, the clinician should determine whether it is at least as likely as not (a 50 percent or greater probability) that any cervical spine condition is proximately due to or aggravated (beyond its natural progression)by his service-connected crush injury of the right shoulder and chest with residuals of right clavicle fracture.

A complete rationale for all opinions must be provided.  If the opinion cannot be provided without an examination, an examination should be scheduled.

6.  Schedule the Veteran for a VA examination with an appropriate clinician to address upper extremity radiculopathy.  The clinician should

a)  Identify any upper extremity radiculopathy present during the period from April 2013 to the present.

b)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed radiculopathy of the upper extremities is proximately due to or aggravated (beyond its natural progression)by his service-connected crush injury of the right shoulder and chest with residuals of right clavicle fracture.

7.  Complete any additional development warranted, then readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case to the Veteran before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





